378 U.S. 563 (1964)
HEARNE ET AL.
v.
SMYLIE, GOVERNOR OF IDAHO, ET AL.
No. 1075.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO.
Herman J. McDevitt for appellants.
Allan G. Shepard, Attorney General of Idaho, and M. Allyn Dingel, Jr., Assistant Attorney General, for appellees.
PER CURIAM.
The judgment below is reversed. Baker v. Carr, 369 U. S. 186; Reynolds v. Sims, 377 U. S. 533. The case is remanded for further proceedings consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
MR. JUSTICE CLARK would reverse on the basis of his dissenting opinion in Lucas v. Forty-Fourth General Assembly of Colorado, 377 U. S. 713, 741.
MR. JUSTICE STEWART would remand for further proceedings consistent with the views stated in his dissenting opinion in Lucas v. Forty-Fourth General Assembly of Colorado, 377 U. S. 713, 744.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U. S. 533, 589.